Title: To George Washington from Bartholomew von Heer, 28 May 1782
From: Heer, Bartholomew von
To: Washington, George


                        
                            Reading May 28th 1782.
                        
                        I have the Honour to present to His Excellency The Commander in Chief, That I have been very Successfull in
                            recruiting my Corps, which is at present compleat with Men & Horses.
                        But have not yet been supplied with pistols, Cloaks, Boots & Spurs.
                        Lieutt Mytinger coming up to relieve Lieutt Strubing will inform your Excellency in what Order the Troops
                            Stands at present—I would have sent on a Detachment to reinforce that what is there, But as I had not received any
                            particular Orders for the same; Have therefore thought proper to wait for His Excellency’s Orders. I have the Honour to be
                            Your Excellency Most Humble & most Obedt Servt
                        
                            Barthw von Heer Capt. of L. Dn

                        
                    